Citation Nr: 0020037	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance 
under 38 U.S.C.A. § 1922(a).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to May 1971, 
and again from March 1979 to February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 administrative decision 
of a Regional Office (RO) and Insurance Center (IC) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's application for Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922(a).  The veteran filed a 
timely notice of disagreement, initiating this appeal.  He 
was provided a statement of the case, and responded with a 
timely VA Form 9, substantive appeal.


FINDINGS OF FACT

1.  The veteran was granted service connection, with a 
compensable rating, in April 1993 for post traumatic stress 
disorder, and he was so notified that same month; this grant 
represents the veteran's most recent award of service 
connection.  

2.  In December 1997, the veteran filed an application for 
Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 
§ 1922(a).  

3.  The veteran has been competent at all times since April 
1993.


CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled 
Veterans' Insurance under 38 U.S.C.A. § 1922 have not been 
met.  38 U.S.C.A. § 1922 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.353 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was afforded a VA psychiatric examination in 
January 1993.  The examiner described the veteran as 
cooperative, fully oriented, and able to answer questions 
appropriately.  He was characterized as competent.  Post 
traumatic stress disorder was diagnosed, along with alcohol 
and drug dependence, both in remission.  

In an April 1993 rating decision, the veteran was awarded 
service connection, with a compensable rating, for post 
traumatic stress disorder.  He was so informed later that 
month.  

In October 1994, the veteran was assessed for entry into VA 
social services treatment.  His psychiatric symptoms included 
social isolation and poor anger management, but the examiner 
described the veteran as competent.  

The veteran filed a claim in December 1997 for Service 
Disabled Veterans' (RH) Insurance.  In a January 1998 
administrative decision, the IC denied the veteran's claim 
for RH insurance, finding his application untimely.  The 
veteran filed a timely notice of disagreement, initiating 
this appeal.  In his written assertions to the Board, the 
veteran argued that he was never informed of his eligibility 
for RH insurance, which thus prevented him from filing a 
timely application.  

Analysis

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be 
entitled to RH insurance when it is determined that he has a 
potentially compensable service-connected disability and he 
applies in writing for such insurance within two years of the 
date service connection was granted.  38 U.S.C.A. § 1922 
(West 1991 & Supp. 1999).  RH insurance is designed to 
benefit disabled veterans who might not otherwise qualify for 
private life insurance coverage.  However, should an eligible 
veteran desire this benefit, he or she bears the obligation 
to file a timely application for such insurance.  The law 
does not require the VA to provide notice of eligibility for 
this benefit, and such lack of notice does not toll the 
statutory application period.  38 U.S.C.A. § 1922(a) (West 
1991 & Supp. 1999); see Hill v. Derwinski, 2 Vet. App. 451 
(1991), Saunders v. Brown, 4 Vet. App. 320 (1993).  

The only statutorily-recognized exception to the application 
deadline is based on the veteran's competency; if an 
applicant is shown by the evidence to have been mentally 
incompetent during any part of the eligibility period, an 
application for insurance may be filed within two years after 
a legal guardian is appointed, or within two years after the 
removal of such mental incompetency.  38 U.S.C.A. § 1922 
(West 1991 & Supp. 1999).  A mentally incompetent person is 
one who, because of injury or disease, lacks the mental 
capacity to contract or to manage his or her own affairs, 
including entering into contracts.  38 C.F.R. § 3.353 (1999).  
Where there is a reasonable doubt as to whether a person is 
competent, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353 (1999).  

In the present case, there is no medical evidence of record 
that the veteran was incompetent at any time between April 
1993 and April 1995, when he would have been eligible to 
apply for RH insurance.  Furthermore, he has not contended 
that he was incompetent at any time.  While the veteran has 
been awarded service connection for a psychiatric disability, 
various psychiatric examinations performed between 1993 and 
1995 characterize the veteran as competent.  Therefore, the 
statutory exception for incompetency is not applicable in 
this case.  While the veteran has demonstrated that he has a 
psychiatric disability, this impairment does not equate to 
mental incompetency within the meaning of the applicable 
regulations.  38 C.F.R. § 3.353 (1999).  

The veteran's sole contention is that the VA never properly 
notified him of the need to file his application for RH 
insurance within a certain time period.  Accepting this 
assertion as true, such a failure by the VA does not toll the 
statutory application period.  As is noted above, the VA has 
no statutory duty to inform the veteran of his possible 
eligibility for this benefit, and therefore a lack of notice 
does not exempt him from 38 U.S.C.A. § 1922.  See Hill, 
supra.  

In conclusion, the veteran has not demonstrated that the 
statutory period of eligibility to apply for RH insurance was 
tolled, and that his December 1997 application was timely.  
Hence, the application filed by the veteran is untimely under 
the law.  In a case where the law is dispositive of the 
claim, the claim must be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

The veteran's application for Service Disabled Veterans' (RH) 
Insurance under 38 U.S.C.A. § 1922(a) is denied.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

